                Case 2:17-cv-00562-MMD-DJA Document 78 Filed 04/08/20 Page 1 of 4



            1 S. BRENT VOGEL
              Nevada Bar No. 6858
            2 Brent.Vogel@lewisbrisbois.com
              KATHERINE J. GORDON
            3 Nevada Bar No. 5813
              Katherine.Gordon@lewisbrisbois.com
            4 LEWIS BRISBOIS BISGAARD & SMITH LLP
              6385 South Rainbow Boulevard, Suite 600
            5 Las Vegas, Nevada 89118
              T: 702.893.3383
            6 F: 702.893.3789
              Attorneys for Defendant Allan Kirkwood, D.D.S.
            7

            8
                                                 UNITED STATES DISTRICT COURT
            9
                                                     DISTRICT OF NEVADA
           10

           11 LUIS CERVANTES,                                      CASE NO. 2:17-cv-00562-MMD-DJA

           12                      Plaintiff,
                                                                   STIPULATION AND ORDER TO
           13             vs.                                      EXTEND DISPOSITIVE MOTION
                                                                   DEADLINE (Second Request)
           14 EDDIE SCOTT, et al.,

           15                      Defendants.

           16

           17            Pursuant to LR 6-1 and LR 26-4, Plaintiff Luis Cervantes (“Plaintiff”), Defendant Allan
           18 Kirkwood, D.D.S. (“Dr. Kirkwood”), and Defendants Eddie Scott, Kevin Patimeteepom, and

           19 Timothy Dorion (“the LVMPD Defendants”) by and through their respective counsel, hereby

           20 stipulate, agree, and request that this Court extend the dispositive motion deadline from the current

           21 date of April 9, 2020 because Plaintiff filed an Objection to the Magistrate Judge’s Order Denying

           22 Plaintiff’s Motion for Leave to File an Amended Complaint and Denying Plaintiff’s Motion to

           23 Extend the Discovery Deadlines. [ECF No. 73]. Defendant Dr. Kirkwood filed an Opposition to

           24 the Objection [ECF No. 74]. Plaintiff’s Reply is not yet due.

           25            The parties previously stipulated to continue the due date for dispositive motions until 30
           26 days after the Court ruled on Plaintiff’s Motion for Leave to File an Amended Complaint and Motion

           27 to Extend the Discovery Deadlines, which resulted in a due date of April 9, 2020. However, the

           28 purpose for extending the due date to April 9, 2020 is now moot in light of Plaintiff’s Objection.
LEWI
S
BRISBOI         4842-5038-8409.1
S
BISGAARD
& SMITH
                Case 2:17-cv-00562-MMD-DJA Document 78 Filed 04/08/20 Page 2 of 4



            1 Therefore, the parties request a second extension of the due date for dispositive motions until 30

            2 following the Court’s ruling on Plaintiff’s Objection, which should provide a final resolution of the

            3 two Motions.

            4 A.         Discovery Completed to Date

            5            Plaintiff, Dr. Kirkwood, and the LVMPD Defendants have exchanged initial disclosures

            6 pursuant to FRCP 26(f). Plaintiff provided first supplemental disclosures. The LVMPD Defendants

            7 provided first and second supplemental disclosures. Dr. Kirkwood and the LVMPD Defendants

            8 served first sets of written discovery requests on Plaintiff and Plaintiff responded. The LVMPD

            9 Defendants served second sets of written discovery requests on Plaintiff and Plaintiff responded.

           10 Dr. Kirkwood and the LVMPD Defendants served Initial Expert Disclosures. The deposition of

           11 Plaintiff was taken on August 26, 2019.

           12            Discovery closed on January 27, 2020.

           13 B.         Discovery Remaining to be Completed

           14            If Plaintiff’s Objection to the Court’s denial of his Motion for Leave to File an Amended

           15 Complaint (which seeks the addition of two new Defendants) [ECF No. 73] is granted and Plaintiff

           16 is permitted to file his proposed amended Complaint , all parties will need additional time to

           17 complete discovery. If Plaintiff’s Objection to the Court’s denial of his Motion for Leave to File an

           18 Amended Complaint is denied, no additional discovery will be completed.

           19 C.         Reason for Request for Extension of Dispositive Motion Deadline

           20            The Court’s Orders on Plaintiff’s Objection to the Magistrate Judge’s Order Denying

           21 Plaintiff’s Motion for Leave to File an Amended Complaint and Denying Plaintiff’s Motion to

           22 Extend the Discovery Deadlines. [ECF No. 73] may affect the deadline for dispositive motions.

           23 D.         Proposed Extended Deadline for Dispositive Motions

           24            Accordingly, the parties respectfully request that this Court enter an order as follows:

           25            (1)       Dispositive Motions.

           26            Dispositive motions may be filed no later than thirty (30) days after the Court files its Orders

           27 regarding Plaintiff’s Objection to the Magistrate Judge’s Order Denying Plaintiff’s Motion for

           28 Leave to File an Amended Complaint and Denying Plaintiff’s Motion to Extend the Discovery
LEWI
S
BRISBOI         4842-5038-8409.1                                     2
S
BISGAARD
& SMITH
                Case 2:17-cv-00562-MMD-DJA Document 78 Filed 04/08/20 Page 3 of 4



            1 Deadlines. [ECF No. 73].

            2            The parties recognize that this request is not being made within twenty-one (21) days of the

            3 current dispositive motion deadline, April 9, 2020 pursuant to LR 26-4; however the parties submit

            4 that good cause and excusable neglect exists.

            5            LR 26-4 states in relevant part:

            6                      A motion or stipulation to extend a deadline set forth in a

            7                      discovery plan must be received by the court no later than 21

            8                      days before the expiration of the subject deadline. A request

            9                      made within 21 days of the subject deadline must be

           10                      supported by a showing of good cause. A request made after

           11                      the expiration of the subject deadline will not be granted

           12                      unless the movant also demonstrates that the failure to act

           13                      was the result of excusable neglect.

           14            In evaluating excusable neglect, the court considers the following factors: (1) the reason for

           15 the delay and whether it was in the reasonable control of the moving party; (2) whether the moving

           16 party acted in good faith; (3) the length of the delay and its potential impact on the proceedings; and

           17 (4) the danger of prejudice to the nonmoving party. See Pioneer Inv. Servs. Co. v. Brunswick

           18 Assocs., 507 U.S. 380, 395 S. Ct. 1489, 123 L.Ed.2d 74 (1993).

           19            As set forth above, the parties are still unaware of the Court’s ruling regarding a potential

           20 amendment of the Complaint (which would add two new Defendants) and its ruling regarding

           21 Plaintiff’s requested extension of the current discovery deadlines. The Magistrate Judge denied both

           22 of Plaintiff’s requests, however, Plaintiff filed an Objection to the Magistrate’s Order. Should the

           23 Court grant Plaintiff’s Objection regarding either the denial of Plaintiff’s Motion for Leave to File

           24 an Amended Complaint or the denial of Plaintiff’s Motion to Extend Discovery, the current

           25 dispositive motion deadline would be moved accordingly.

           26            The parties have been diligent; however, they do not exercise control over the date upon

           27 which the Court will rule on the pending Objection. The parties are unable to determine their next

           28 steps in litigation, including the scope of potential dispositive motions, until such time as the Court
LEWI
S
BRISBOI         4842-5038-8409.1                                      3
S
BISGAARD
& SMITH
                Case 2:17-cv-00562-MMD-DJA Document 78 Filed 04/08/20 Page 4 of 4



            1 has ruled on the pending Objection. As such, the delay in requesting the current extension was

            2 outside the control of the parties. The length of the requested extension for dispositive motions

            3 should not result in prejudice to any party.

            4            The foregoing request and stipulation for an extension of the dispositive motion deadline is

            5 made in good faith, jointly by the parties hereto.

            6

            7     LEWIS BRISBOIS BISGAARD & SMITH LLP                    KAEMPER CROWELL

            8

            9     /s/ Katherine J. Gordon                                /s/ Lyssa S. Anderson
                  S. BRENT VOGEL                                         LYSSA S. ANDERSON
           10     Nevada Bar No. 6858                                    Nevada Bar No. 5781
                  KATHERINE J. GORDON                                    RYAN W. DANIELS
           11     Nevada Bar No. 5813                                    Nevada Bar No. 13094
                  6385 S. Rainbow Boulevard, Suite 600                   1980 Festival Plaza Drive, Ste. 650
           12     Las Vegas, Nevada 89118                                Las Vegas, Nevada 89135
                  T: 702.893.3383                                        T: 702.792.7000
           13     Attorneys for Defendant Allan Kirkwood, D.D.S.         Attorneys for Defendants Eddie Scott,
                                                                         Kevin Patimeteeporn, and Timothy Dorion
           14

           15     HATFIELD & ASSOCIATES
           16

           17     /s/ Trevor J. Hatfield
                  TREVOR J. HATFIELD
           18     Nevada Bar No.7373
                  703 S. Eighth Street
           19     Las Vegas, Nevada 89101
                  T: 702.388.4469
           20     Attorney for Plaintiff
           21

           22                                                 ORDER
           23 IT IS SO ORDERED.

           24

           25                                                 __________________________________________
                                                              UNITED STATES MAGISTRATE JUDGE
           26

           27                                                          April 9, 2020
                                                              Dated: ___________________________________
                                                              Case No. 2:17-cv-0562-MMD-DJA
           28
LEWI
S
BRISBOI         4842-5038-8409.1                                   4
S
BISGAARD
& SMITH
